972 A.2d 483 (2009)
MANUFACTURERS AND TRADERS TRUST COMPANY, as Trustee, on Behalf of the Holders of the Home Equity Loan Pass-Through Certificates, Series 1997-E c/o Select Portfolio Servicing Co., Respondent
v.
John KLIESH, Petitioner.
No. 827 MAL 2008.
Supreme Court of Pennsylvania.
May 20, 2009.


*484 ORDER

PER CURIAM.
AND NOW, this 20th day of May, 2009, the Application for Transcripts, the Petition for Leave to Respond to Brief in Opposition and to the Reply to the Application for Transcripts, the Petition for Preliminary Injunction, and the Petition for Allowance of Appeal are hereby DENIED.